Citation Nr: 0215809	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  00-22 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran had active duty from November 1967 to December 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied service connection for PTSD.  


REMAND

The veteran was originally scheduled for a personal hearing 
before a Member of the Board at the RO, but had to cancel 
that hearing.  He was then scheduled for a videoconference 
hearing, but also had to cancel that hearing.  Subsequently, 
he was inexplicably scheduled for a personal hearing in 
Washington, DC.  In October 2002, the Board received 
communication from the veteran indicating that he was unable 
to travel to Washington for his hearing, but instead wished 
to have his hearing at the Phoenix RO.  In light of the above 
proceedings, the RO should clarify the veteran's wishes 
regarding the type of hearing that he desires and should 
schedule it accordingly.  

Accordingly, this case must be REMANDED for the following 
actions:

The RO should contact the veteran to clarify his 
wishes regarding the type of hearing that he 
desires and should then schedule him either for a 
videoconference hearing or for a Travel Board 
hearing at the RO.  The veteran should be notified 
of the date, time, and place of such hearing, and a 
copy of the notice letter should be associated with 
the claims file.  After the hearing is conducted, 
or if the veteran cancels the hearing or fails to 
report, the case should be returned to the Board. 

The veteran and his representative are free to submit 
additional evidence and argument in support of the matters 
addressed in this remand. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. JORDAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


